
	

113 HR 5029 : International Science and Technology Cooperation Act of 2014
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5029
		IN THE SENATE OF THE UNITED STATES
		July 15, 2014Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To provide for the establishment of a body to identify and coordinate international science and
			 technology cooperation that can strengthen the domestic science and
			 technology enterprise and support United States foreign policy goals.
	
	
		1.Short titleThis Act may be cited as the International Science and Technology Cooperation Act of 2014.
		2.Coordination of international science and technology partnerships
			(a)EstablishmentThe Director of the Office of Science and Technology Policy shall establish a body under the
			 National Science and Technology Council with the responsibility to
			 identify and coordinate international science and technology cooperation
			 that can strengthen the United States science and technology enterprise,
			 improve economic and national security, and support United States foreign
			 policy goals.
			(b)NSTC body leadershipThe body established under subsection (a) shall be co-chaired by senior level officials from the
			 Office of Science and Technology Policy and the Department of State.
			(c)ResponsibilitiesThe body established under subsection (a) shall—
				(1)coordinate interagency international science and technology cooperative research and training
			 activities and partnerships supported or managed by Federal agencies and
			 work with other National Science and Technology Council committees to help
			 plan and coordinate the international component of national science and
			 technology priorities;
				(2)establish Federal priorities and policies for aligning, as appropriate, international science and
			 technology cooperative research and training activities and partnerships
			 supported or managed by Federal agencies with the foreign policy goals of
			 the United States;
				(3)identify opportunities for new international science and technology cooperative research and
			 training partnerships that advance both the science and technology and the
			 foreign policy priorities of the United States;
				(4)in carrying out paragraph (3), solicit input and recommendations from non-Federal science and
			 technology stakeholders, including universities, scientific and
			 professional societies, industry, and relevant organizations and
			 institutions; and
				(5)identify broad issues that influence the ability of United States scientists and engineers to
			 collaborate with foreign counterparts, including barriers to collaboration
			 and access to scientific information.
				(d)Report to congressThe Director of the Office of Science and Technology Policy shall transmit a report, to be updated
			 annually, to the Committee on Science, Space, and Technology and the
			 Committee on Foreign Affairs of the House of Representatives, and to the
			 Committee on Commerce, Science, and Transportation and the Committee on
			 Foreign Relations of the Senate. The report shall also be made available
			 to the public on the reporting agency’s website. The report shall contain
			 a description of—
				(1)the priorities and policies established under subsection (c)(2);
				(2)the ongoing and new partnerships established since the last update to the report;
				(3)the means by which stakeholder input was received, as well as summary views of stakeholder input;
			 and
				(4)the issues influencing the ability of United States scientists and engineers to collaborate with
			 foreign counterparts.
				
	Passed the House of Representatives July 14, 2014.Karen L. Haas,Clerk
